I agree with my colleagues that summary judgment was incorrectly granted in this case, and that the matter must go back for trial. I write separately because I have a different view of the purported release and the issues I believe should be tried on remand. Contractual releases of liability for negligence are disfavored in the law. Orlett v. Suburban Propane (1989),54 Ohio App.3d 127, 561 N.E.2d 1066. In order for such releases to be valid, the language must be clear and unambiguous. Kay v.Pennsylvania RR. Co. (1952), 156 Ohio St. 503, 46 O.O. 417,103 N.E.2d 751 (same rule for indemnity contracts purporting to release negligence). Some courts have held that the word negligence itself must appear clearly and prominently in the release. See, e.g., Prosser and Keeton on Torts (5 Ed. 1984), Chapter 11, at Section 68.
I agree that the "waiver and release" provision in this case is not clear and unambiguous. As a result, I do not believe the health club which drafted the form is entitled to be released from its own negligence. I would hold the "waiver and release" provision to be invalid as a matter of law, and remand the case for trial on whether the employee who voluntarily undertook the job of "spotting" Holmes was negligent, and, if so, whether that negligence was the proximate cause of injury to Holmes.